Citation Nr: 1121536	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected chronic obstructive pulmonary disease (COPD) and pleurisy, currently assigned a 30 percent disability evaluation.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1944 to September 1947.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of the pertinent rating criteria and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board observes that the Veteran has not been provided the the complete rating criteria pertinent to his claim for an increased evaluation for service-connected COPD and pleurisy.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Respiratory disorders are evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  In this regard, the Board notes he is currently assigned a 30 percent disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 6833 - 6604.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that the asbestosis under Diagnostic Code 6833 is the service-connected disorder and that the COPD under Diagnostic Code 6604 is a residual condition.  

The January 2009 statement of the case (SOC) provided the Veteran with Diagnostic Code 6604, but did not include Diagnostic Code 6833.  Also, the Veteran has been diagnosed with pleurisy.  See e.g., the September 2006 VA examination report.  Pleurisy is rated under 38 C.F.R. § 4.97, Diagnostic Code 6732, which rates active or inactive pleurisy, tuberculosis, and indicates that the condition should be rated under 38 C.F.R. §§ 4.88(c) (inactive nonpulmonary tuberculosis initially entitled after August 19, 1968) or 4.89 (inactive nonpulmonary tuberculosis in effect on August 19, 1968).  In this case, the Veteran was service-connected for COPD and pleurisy on May 29, 2001; thus, 38 C.F.R. § 4.88(c) is the applicable rating criteria.  Therefore, the Board finds that a remand is necessary for to ensure due process; specifically, to notify the Veteran of the rating criteria of 38 C.F.R. §§ 4.88(c) and 4.97, Diagnostic Code 6833.  

The Board also notes that the Veteran was last afforded a VA examination in September 2006 in connection with his claim for an increased evaluation.  However, the Veteran and his representative have contended that a more contemporaneous VA examination is necessary.  See the Veteran's April 2009 substantive appeal and the February 2011 statement from the Veteran's representative.  

The Board does note that it has been well over four years since the Veteran's last VA examination.  In addition, the May 2006 VA examiner indicated the claims file was not available for review.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1 (2010).  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected COPD and pleurisy.

Moreover, the Board notes that the claims file does not contain any treatment records, other than VA examinations, dated after April 17, 2001.  Therefore, as this case is already being remanded, the RO/AMC should take this opportunity to obtain and associate with the claims file any and all treatment records pertaining to the Veteran's service-connected respiratory disorders.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  

2.  After completing the development in the foregoing paragraph, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected COPD and pleurisy.  Pulmonary functioning testing (PFT) MUST be performed.  Any and all studies, tests, and evaluations deemed necessary by the examiner, to include, should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected COPD and pleurisy and report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria.  

If PFT's with results as to Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) cannot be performed, the VA examiner is to evaluate the Veteran's service-connected COPD and pleurisy based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  

If the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they were not a valid indication of respiratory functional impairment in a particular case.  

Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  (5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless post-bronchodilator results were poorer than the pre-bronchodilator results. In that case, use the pre-bronchodilator values for rating purposes. (6) When there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d).

The examiner must also comment on:  1) maximum exercise capacity (in terms of ml/kg/min oxygen consumption) with cardiorespiratory limitation, 2) cor pulmonale (right heart failure), 3) pulmonary hypertension, and 4) whether outpatient oxygen therapy is required.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2009), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. This SSOC should set forth all applicable laws and regulations, including Diagnostic Code 5276.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



